Citation Nr: 1020072	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-29 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided April 7, 2006, to April 11, 2006, 
at Southcrest Hospital in Tulsa, Oklahoma.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to 
October 1980, and from October 1981 to October 1984.  

The Appellant in this case is C.J.V., who is bringing the 
claim on behalf of Southcrest Hospital for medical expenses 
incurred by the Veteran.

The Appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.

In her October 2008 substantive appeal, the Appellant 
requested a hearing at the Board's offices in Washington D.C. 
(Central Office hearing).  In a subsequent September 2009 
letter, the Appellant stated that she wished to withdraw her 
request for a hearing.  So her hearing request is considered 
withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).

The appeal is REMANDED to the Muskogee, Oklahoma, VAMC.  VA 
will notify the Appellant if further action is required.


REMAND

The Appellant seeks payment or reimbursement for emergency 
services rendered for the Veteran for a non-service-connected 
condition in a non-VA facility under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1008 (2009).  To be eligible 
for reimbursement under these provisions, the treatment must 
satisfy all of the following conditions:

 (1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

 (2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
Veteran;

 (5) The Veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

 (6) The Veteran is financially liable to the non-VA provider 
of the emergency treatment;

 (7) The Veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;

 (8) The Veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and,

 (9) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. (Eligibility under § 1728 
is neither claimed nor apparent from the record as the 
Veteran was not treated for a service-connected disability.)

38 C.F.R. § 17.1002 (2009).

The Veteran was hospitalized from April 5, 2006, to April 11, 
2006, at a private facility, Southcrest Hospital, for a 
severe headache, ear pain, abdominal pain, nausea, vomiting, 
a rash on his face, neck pain, fever, chills, and diarrhea.  
An esophagogastroduodenoscopy was performed on April 10, 
2006.  VA conceded his treatment was under emergency 
circumstances, and thus paid for his emergency inpatient 
treatment at the private hospital from April 5, 2006, to 
April 6, 2006.  

However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from April 7, 2006, to April 11, 2006.  VA found that 
by April 6, 2006, the Veteran's condition had stabilized, 
such that further payment for medical expenses was not 
authorized by law.  See 38 C.F.R. § 17.121 (2009).  Although 
stabilized per the VA, the Veteran remained hospitalized at 
the private hospital until April 11, 2006.

With regard to stabilization, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  38 C.F.R. § 17.121.  For the purpose of 
payment or reimbursement of the expense of emergency hospital 
care not previously authorized, an emergency shall be deemed 
to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a Veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  Id.  From 
that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

But effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed 
from the word "may."  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time 
the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (B) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

In the context of the foregoing, the Board notes that while 
some facts are not in dispute, a remand is necessary to 
clarify others.  The Board accepts Southcrest Hospital as a 
facility held out as providing emergency care to the public.  
Also, because VA has paid the medical expenses incurred in 
the Southcrest Hospital emergency room on April 5, 2006, 
whether or not the Veteran's condition was emergent is not at 
issue.  The record shows the Veteran is financially liable 
for the treatment rendered at Southcrest Hospital, and there 
is no evidence to suggest that the condition for which the 
Veteran received treatment was caused by an accident or work- 
related injury.

The remaining issues are at what point the Veteran became 
stabilized such that he could be discharged or transferred to 
a VA or other Federal facility, and whether a VA or other 
Federal facility was feasibly available at that time.  
Additionally, the file does not show whether the Veteran has 
coverage under Medicare, Tricare, or any other health 
insurance plan either through himself or his wife.  Also, the 
Board finds that proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) has not been issued to 
the Veteran.

Taking the VCAA issue first, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case, the August 2008 letter failed to address the 
evidence necessary to substantiate a claim for unauthorized 
medical expenses pursuant to the amended version of 38 
U.S.C.A. § 1725.  Because this type of notice error is 
presumed prejudicial, as noted in a recent decision by the 
U.S. Supreme Court, Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Appellant and the Veteran should be provided with 
VCAA notice that informs them of the information and evidence 
needed to substantiate the claim for reimbursement of 
unauthorized medical expenses.  The Board finds that on 
remand, the Appellant and the Veteran should be issued 
appropriate VCAA notice for a medical expenses reimbursement 
claim pursuant to the amended version of 38 U.S.C.A. § 1725 
and be given a reasonable period of time to respond prior to 
readjudication of the claim.

As for the issue of stabilization, a VAMC registered nurse 
and a medical doctor both determined that the Veteran was 
stable as of April 6, 2006, but the record is completely 
devoid of any rationale for these conclusions.  On the other 
hand, according to the Discharge Summary issued by Southcrest 
Hospital, the Veteran could not be discharged until April 11, 
2006, due to the fact that he was in a significant amount of 
pain with unknown etiologies.  In fact, the Veteran required 
an esophagogastroduodenoscopy on April 10, 2006.  Southcrest 
Hospital indicated that the Veteran was not discharged until 
he was stable.

A medical opinion is required from an appropriate VA 
physician concerning whether the Veteran could have been 
transferred safely at any time between April 6, 2006, and 
April 11, 2006, to a VA facility for continuation of medical 
treatment.  The physician must be provided with a copy of the 
claims file so that he or she can properly address this 
question.  The rationale for the opinion must be provided.

In addition, there is no evidence which addresses whether a 
VA or other Federal facility was feasibly available when the 
Veteran's condition had stabilized and he was suitable to be 
transferred.  This issue is generally determined by an 
administrator at the VAMC and, thus, a remand is necessary 
for the AOJ to obtain a determination as to whether a VA or 
other Federal facility was feasibly available after the 
Veteran's point of stabilization, if any, prior to his 
discharge.  Again, the October 2008 amendments to § 1725 
appear to provide a more liberal view of what constitutes a 
continuing medical emergency.  Under the revised statutes, 
emergency treatment includes treatment rendered until such 
time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer.  Therefore, it extends 
the definition of an emergency.  Under the prior statute and 
regulation, it did not matter for purposes of determining 
stability whether such VA facility was actually capable of 
accepting such transfer.  In short, a remand is required in 
order to provide information and documentation that addresses 
when it was safe to transfer the Veteran to a VA facility, 
the date a VA facility was capable of accepting the transfer, 
and any reasonable attempts made between April 6, 2006, and 
April 11, 2006, to effectuate such transfer.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran and the Appellant a 
corrective VCAA notice letter notifying 
them of (1) any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the 
unauthorized medical expenses claim under 
the amended version of 
§ 1725; (2) the information or evidence 
that they should provide; and (3) the 
information or evidence VA will attempt to 
obtain.  With regard to the critical 
amendments effective October 2008, see 
Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2008).

2. Determine and document for the record 
whether the Veteran has coverage under 
Medicare, Tricare, or any other health 
insurance policy issued either 
individually or through his wife.

3. Request Southcrest Hospital to provide 
any documents addressing when it was safe 
to transfer the Veteran to a VA facility; 
the date that such a facility was capable 
of accepting the transfer (when there was 
room available for the Veteran); and any 
reasonable attempts made between April 6, 
2006, and April 11, 2006, to effectuate 
such transfer.

Request that the Fee Service Review 
Physician, or equivalent officer, at the 
Muskogee VAMC review the Duplicate 
Combined Health Record and determine 
whether a VA or other Federal facility was 
or was not feasibly available between 
April 6, 2006, and April 11, 2006, and any 
reasonable attempts made to effectuate 
such a transfer.

In making this determination, the 
reviewing officials should consider the 
urgency of the Veteran's medical condition 
at the time, the relative distance of the 
travel involved, the nature of the 
treatment involved, the length of any 
delay that would have been required to 
obtain treatment from a VA facility, and 
the availability of beds.

4. Then, after securing the above records, 
request a medical opinion from an 
appropriate VA physician concerning 
whether the Veteran could have been 
transferred safely at any time between 
April 6, 2006, and April 11, 2006, to a VA 
facility for continuation of medical 
treatment.  The physician must be provided 
with a copy of the claims file, including 
the MAS folder, so that he or she can 
properly address this question.  The 
rationale for the opinion must be 
provided.

5. Readjudicate the unauthorized medical 
expenses claim in light of the additional 
evidence of record.  If this claim is not 
granted to the Appellant's or the 
Veteran's satisfaction, send them a 
supplemental statement of the case.  This 
supplemental statement of the case should 
include the amended provisions of 38 
U.S.C.A. § 1725 (West Supp. 2009) and any 
applicable regulations.  See Veterans' 
Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110 (2008).  An appropriate 
period of time should be allowed for 
response from the Appellant and the 
Veteran.

The Appellant and the Veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


